                Case 2:17-cv-01505-MJP Document 80 Filed 01/09/19 Page 1 of 25



 1
                                                                              Judge Marsha J. Pechman
 2

 3

 4

 5

 6

 7
                                       UNITED STATES DISTRICT COURT
 8
                                      WESTERN DISTRICT OF WASHINGTON
 9
     JAIME PLASCENCIA AND CECELIA                        Civil Action No. 2:17-cv-01505-MJP
10   PLASCENCIA,
                                                         DEFENDANT COLLINS ASSET GROUP,
11                      Plaintiffs,                      LLC’S ANSWER TO SECOND AMENDED
                                                         COMPLAINT FOR VIOLATIONS OF 15
12
               vs.                                       USC §1692 AND RCW CHAPTERS 19.16
13                                                       AND 19.86 ET SEQ.
     COLLINS ASSET GROUP, LLC AND
14   DANIEL N. GORDON, PC D/B/A GORDON,
     AYLWORTH & TAMI, P.C.,
15
                        Defendants.
16

17            COME NOW Defendant Collins Asset Group, LLC (“CAG”) by and through its
18   undersigned counsel of record, and for its Answer to Plaintiffs Jaime and Cecelia Plascencias’
19   Second Amended Complaint for Violations of 15 USC §1692 and RCW Chapters 19.16 and
20   19.86 Et Seq. (“Second Amended Complaint”), admits, denies, and avers as follows:
21                                     I.     JURISDICTION AND VENUE
22            1.        In answer to paragraph 1 of the Second Amended Complaint, CAG states that the
23   first two sentences contain allegations that do not require a response. CAG admits that this
24   Court has original jurisdiction over the Plascencias’ Fair Debt Collection Practices Act (FDCPA)
25   claims. As to any remaining allegations, CAG denies.
26            2.        In answer to paragraph 2 of the Second Amended Complaint, CAG admits.
27            3.        In answer to paragraph 3 of the Second Amended Complaint, CAG admits that

     ANSWER - 1                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                           1111 Third Avenue, Suite 2700
                                                                        Seattle, Washington 98101
                                                                               206.436.2020
     4833-2241-7283.2
                Case 2:17-cv-01505-MJP Document 80 Filed 01/09/19 Page 2 of 25



 1   venue is proper. As to whether the Plascencias reside within the territorial jurisdiction of the

 2   Court, CAG lacks sufficient knowledge or information to determine the truth or falsity of these

 3   allegations and therefore denies. As to any remaining allegations, CAG denies.

 4                                            II.    PARTIES

 5            4.        In answer to paragraph 4 of the Second Amended Complaint, CAG states that the

 6   allegations regarding the Plascencias’ status as natural persons and the Plascencias’ residence are

 7   not directed at CAG, and therefore no response is required. As to any remaining allegations,

 8   CAG denies.

 9            5.        In answer to paragraph 5 of the Second Amended Complaint, CAG lacks

10   sufficient knowledge or information to determine the truth or falsity of these allegations and

11   therefore denies.

12            6.        In answer to paragraph 6 of the Second Amended Complaint, CAG denies.

13            7.        In answer to paragraph 7 of the Second Amended Complaint, CAG denies.

14            8.        In answer to paragraph 8 of the Second Amended Complaint, CAG denies.

15            9.        In answer to paragraph 9 of the Second Amended Complaint, CAG admits.

16            10.       In answer to paragraph 10 of the Second Amended Complaint, CAG states that

17   this paragraph contains allegations not directed to CAG, and therefore no response is required.

18            11.       In answer to paragraph 11 of the Second Amended Complaint, CAG states that

19   this paragraph contains allegations not directed to CAG, and therefore no response is required.

20   To the extent a response is required, CAG denies that the debt in question falls within the

21   purview of the FDCPA.

22            12.       In answer to paragraph 12 of the Second Amended Complaint, CAG states that

23   this paragraph contains allegations not directed to CAG, and therefore no response is required.

24            13.       In answer to paragraph 13 of the Second Amended Complaint, CAG states that

25   this paragraph contains allegations not directed to CAG, and therefore no response is required.

26            14.       In answer to paragraph 14 of the Second Amended Complaint, CAG states that

27   this paragraph contains allegations not directed to CAG, and therefore no response is required.

     ANSWER - 2                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                           1111 Third Avenue, Suite 2700
                                                                        Seattle, Washington 98101
                                                                               206.436.2020
     4833-2241-7283.2
                Case 2:17-cv-01505-MJP Document 80 Filed 01/09/19 Page 3 of 25



 1             15.      In answer to paragraph 15 of the Second Amended Complaint, CAG admits it

 2   does business in Washington. As to the remaining allegations, CAG lacks sufficient knowledge

 3   or information to determine the truth or falsity of these allegations and therefore denies.

 4                                   III.     FACTUAL ALLEGATIONS

 5             16.      In answer to paragraph 16 of the Second Amended Complaint, CAG lacks

 6   sufficient knowledge or information to determine the truth or falsity of these allegations and

 7   therefore denies.

 8             17.      In answer to paragraph 17 of the Second Amended Complaint, CAG admits there

 9   was a non-judicial foreclosure. To the extent these allegations characterize the contents of a

10   document, that document speaks for itself. To the extent these allegations mischaracterize a

11   document, CAG denies. As to any remaining allegations, CAG lacks sufficient knowledge or

12   information to determine the truth or falsity of these allegations and therefore denies.

13             18.      In answer to paragraph 18 of the Second Amended Complaint, CAG admits there

14   was a non-judicial foreclosure.          As to any remaining allegations, CAG lacks sufficient

15   knowledge or information to determine the truth or falsity of these allegations and therefore

16   denies.

17             19.      In answer to paragraph 19 of the Second Amended Complaint, CAG admits there

18   was a non-judicial foreclosure. To the extent these allegations characterize the contents of a

19   document, that document speaks for itself. To the extent these allegations mischaracterize a

20   document, CAG denies. As to any remaining allegations, CAG lacks sufficient knowledge or

21   information to determine the truth or falsity of these allegations and therefore denies.

22             20.      In answer to paragraph 20 of the Second Amended Complaint, CAG lacks

23   sufficient knowledge or information to determine the truth or falsity of these allegations and

24   therefore denies.

25             21.      In answer to paragraph 21 of the Second Amended Complaint, CAG lacks

26   sufficient knowledge or information to determine the truth or falsity of these allegations and

27   therefore denies.

     ANSWER - 3                                                  LEWIS BRISBOIS BISGAARD & SMITH LLP
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                            1111 Third Avenue, Suite 2700
                                                                         Seattle, Washington 98101
                                                                                206.436.2020
     4833-2241-7283.2
                Case 2:17-cv-01505-MJP Document 80 Filed 01/09/19 Page 4 of 25



 1            22.       In answer to paragraph 22 of the Second Amended Complaint, CAG lacks

 2   sufficient knowledge or information to determine the truth or falsity of these allegations and

 3   therefore denies.

 4            23.       In answer to paragraph 23 of the Second Amended Complaint, CAG lacks

 5   sufficient knowledge or information to determine the truth or falsity of these allegations and

 6   therefore denies.

 7            24.       In answer to paragraph 24 of the Second Amended Complaint, CAG lacks

 8   sufficient knowledge or information to determine the truth or falsity of these allegations and

 9   therefore denies.

10            25.       In answer to paragraph 25 of the Second Amended Complaint, CAG lacks

11   sufficient knowledge or information to determine the truth or falsity of these allegations and

12   therefore denies.

13            26.       In answer to paragraph 26 of the Second Amended Complaint, CAG denies that

14   the Plascencias have ever repudiated the Second Note or had the right or ability to repudiate the

15   Second Note.        CAG further denies that the Plascencias have ever been relieved of their

16   obligation to pay monthly installment payments on the Second Note. These issues have already

17   been adjudicated between the parties in Collins Asset Group, LLC v. Plascencia, et al., King

18   County District Court Case No. 172-14488. In that case, the court determined as matter of law

19   that: 1) the Second Note created an installment contract under which the Plascencias were

20   required to make monthly installment payments; 2) any “charge off” of the debt did not trigger

21   the statute of limitations for collection on the Second Note; 3) the Plascencias never repudiated

22   the Second Note and had a continuing obligation to make monthly payments until the Note was

23   accelerated in 2015; 4) collection on the Second Note is not time-barred; 5) the Plascencias

24   currently owe $45,289 on the Second Note; and 6) as the holder of the Second Note, CAG is

25   entitled to enforce it pursuant to Article 3 of the Uniform Commercial Code. See Findings of

26   Fact and Conclusion of Law on Motion for Summary Judgment, Collins Asset Group, LLC v.

27   Plascencia, et al., King County District Court Case No. 172-14488 (Dec. 5, 2018). Pursuant to

     ANSWER - 4                                               LEWIS BRISBOIS BISGAARD & SMITH LLP
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                         1111 Third Avenue, Suite 2700
                                                                      Seattle, Washington 98101
                                                                             206.436.2020
     4833-2241-7283.2
                Case 2:17-cv-01505-MJP Document 80 Filed 01/09/19 Page 5 of 25



 1   the Rooker-Feldman Doctrine, the Full Faith and Credit Act, and the doctrine of collateral

 2   estoppel, the Plascencias are barred from relitigating these issues in the instant matter. See

 3   Kremer v. Chemical Construction Corp., 456 U.S. 461, 466 (1982) (Full Faith and Credit Act

 4   “requires federal courts to give the same preclusive effect to state court judgments that those

 5   judgments would be given in the courts of the State from which the judgments emerged.”) 28

 6   U.S.C. § 1738 (codifying the Full Faith and Credit Act); State v. Mullin-Coston, 152 Wn.2d 107,

 7   113, 95 P.3d 321, 324 (2004) (“when an issue of ultimate fact has once been determined by a

 8   valid and final judgment, that issue cannot again be litigated between the same parties in any

 9   future lawsuit”).

10            27.       In answer to paragraph 27 of the Second Amended Complaint, CAG lacks

11   sufficient knowledge or information to determine the truth or falsity of these allegations and

12   therefore denies.

13            28.       In answer to paragraph 28 of the Second Amended Complaint, CAG lacks

14   sufficient knowledge or information to determine the truth or falsity of these allegations and

15   therefore denies.

16            29.       In answer to paragraph 29 of the Second Amended Complaint, to the extent these

17   allegations characterize the contents of a document, that document speaks for itself. To the

18   extent these allegations mischaracterize a document, CAG denies.             As to any remaining

19   allegations, CAG lacks sufficient knowledge or information to determine the truth or falsity of

20   these allegations and therefore denies.

21            30.       In answer to paragraph 30 of the Second Amended Complaint, CAG admits that it

22   acquired the Plascencias’ debt from Newport Beach Holdings, LLC on or about December 19,

23   2013. As to any remaining allegations, CAG denies.

24            31.       In answer to paragraph 31 of the Second Amended Complaint, to the extent these

25   allegations characterize the contents of a document, that document speaks for itself. To the

26   extent these allegations mischaracterize a document, CAG denies.              To the extent these

27   allegations imply that CAG violated any statute, regulation, or other law, CAG denies.

     ANSWER - 5                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                           1111 Third Avenue, Suite 2700
                                                                        Seattle, Washington 98101
                                                                               206.436.2020
     4833-2241-7283.2
                Case 2:17-cv-01505-MJP Document 80 Filed 01/09/19 Page 6 of 25



 1            32.       In answer to paragraph 32 of the Second Amended Complaint, CAG denies.

 2            33.       In answer to paragraph 33 of the Second Amended Complaint, to the extent these

 3   allegations characterize the contents of a document, that document speaks for itself. To the

 4   extent these allegations mischaracterize a document, CAG denies.              To the extent these

 5   allegations imply that CAG violated any statute, regulation, or other law, CAG denies. As to any

 6   remaining allegations, CAG lacks sufficient knowledge or information to determine the truth or

 7   falsity of these allegations and therefore denies.

 8            34.       In answer to paragraph 34 of the Second Amended Complaint, to the extent these

 9   allegations characterize the contents of a document, that document speaks for itself. To the

10   extent these allegations mischaracterize a document, CAG denies.              To the extent these

11   allegations imply that CAG violated any statute, regulation, or other law, CAG denies. As to any

12   remaining allegations, CAG lacks sufficient knowledge or information to determine the truth or

13   falsity of these allegations and therefore denies.

14            35.       In answer to paragraph 35 of the Second Amended Complaint, to the extent these

15   allegations characterize the contents of a document, that document speaks for itself. To the

16   extent these allegations mischaracterize a document, CAG denies.              To the extent these

17   allegations imply that CAG violated any statute, regulation, or other law, CAG denies.

18            36.       In answer to paragraph 36 of the Second Amended Complaint, to the extent these

19   allegations characterize the contents of a document, that document speaks for itself. To the

20   extent these allegations mischaracterize a document, CAG denies.              To the extent these

21   allegations imply that CAG violated any statute, regulation, or other law, CAG denies.

22            37.       In answer to paragraph 37 of the Second Amended Complaint, to the extent these

23   allegations characterize the contents of a document, that document speaks for itself. To the

24   extent these allegations mischaracterize a document, CAG denies.              To the extent these

25   allegations imply that CAG violated any statute, regulation, or other law, CAG denies.

26            38.       In answer to paragraph 38 of the Second Amended Complaint, to the extent these

27   allegations characterize the contents of a document, that document speaks for itself. To the

     ANSWER - 6                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                           1111 Third Avenue, Suite 2700
                                                                        Seattle, Washington 98101
                                                                               206.436.2020
     4833-2241-7283.2
                Case 2:17-cv-01505-MJP Document 80 Filed 01/09/19 Page 7 of 25



 1   extent these allegations mischaracterize a document, CAG denies.              To the extent these

 2   allegations imply that CAG violated any statute, regulation, or other law, CAG denies.

 3            39.       In answer to paragraph 39 of the Second Amended Complaint, to the extent these

 4   allegations characterize the contents of a document, that document speaks for itself. To the

 5   extent these allegations mischaracterize a document, CAG denies.              To the extent these

 6   allegations imply that CAG violated any statute, regulation, or other law, CAG denies.

 7            40.       In answer to paragraph 40 of the Second Amended Complaint, to the extent these

 8   allegations characterize the contents of a document, that document speaks for itself. To the

 9   extent these allegations mischaracterize a document, CAG denies.              To the extent these

10   allegations imply that CAG violated any statute, regulation, or other law, CAG denies.

11            41.       In answer to paragraph 41 of the Second Amended Complaint, to the extent these

12   allegations characterize the contents of a document, that document speaks for itself. To the

13   extent these allegations mischaracterize a document, CAG denies.              To the extent these

14   allegations imply that CAG violated any statute, regulation, or other law, CAG denies.

15            42.       In answer to paragraph 42 of the Second Amended Complaint, to the extent these

16   allegations characterize the contents of a document, that document speaks for itself. To the

17   extent these allegations mischaracterize a document, CAG denies.              To the extent these

18   allegations imply that CAG violated any statute, regulation, or other law, CAG denies.

19            43.       In answer to paragraph 43 of the Second Amended Complaint, to the extent these

20   allegations characterize the contents of a document, that document speaks for itself To the extent

21   these allegations mischaracterize a document, CAG denies. To the extent these allegations imply

22   that CAG violated any statute, regulation, or other law, CAG denies.

23            44.       In answer to paragraph 44 of the Second Amended Complaint, to the extent these

24   allegations characterize the contents of a document, that document speaks for itself. To the

25   extent these allegations mischaracterize a document, CAG denies.              To the extent these

26   allegations imply that CAG violated any statute, regulation, or other law, CAG denies.

27            45.       In answer to paragraph 45 of the Second Amended Complaint, to the extent these

     ANSWER - 7                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                           1111 Third Avenue, Suite 2700
                                                                        Seattle, Washington 98101
                                                                               206.436.2020
     4833-2241-7283.2
                Case 2:17-cv-01505-MJP Document 80 Filed 01/09/19 Page 8 of 25



 1   allegations characterize the contents of a document, that document speaks for itself. To the

 2   extent these allegations mischaracterize a document, CAG denies.              To the extent these

 3   allegations imply that CAG violated any statute, regulation, or other law, CAG denies.

 4            46.       In answer to paragraph 46 of the Second Amended Complaint, CAG admits.

 5            47.       In answer to paragraph 47 of the Second Amended Complaint, CAG admits.

 6            48.       In answer to paragraph 48 of the Second Amended Complaint, to the extent these

 7   allegations characterize the contents of a document, that document speaks for itself. To the

 8   extent these allegations mischaracterize a document, CAG denies.              To the extent these

 9   allegations imply that CAG violated any statute, regulation, or other law, CAG denies.

10            49.       In answer to paragraph 49 of the Second Amended Complaint, to the extent these

11   allegations characterize the contents of a document, that document speaks for itself. To the

12   extent these allegations mischaracterize a document, CAG denies. CAG denies that it violated

13   any statute, regulation, or other law in connection with the Collection Lawsuit. CAG specifically

14   denies that the allegations contained in subparts (a)-(g) constituted “misrepresentations.” These

15   issues have already been adjudicated between the parties in Collins Asset Group, LLC v.

16   Plascencia, et al., King County District Court Case No. 172-14488. In that case, the court

17   determined as matter of law that: 1) the Second Note created an installment contract under which

18   the Plascencias were required to make monthly installment payments; 2) any “charge off” of the

19   debt did not trigger the statute of limitations for collection on the Second Note; 3) the

20   Plascencias never repudiated the Second Note and had a continuing obligation to make monthly

21   payments until the Note was accelerated in 2015; 4) collection on the Second Note is not time-

22   barred; 5) the Plascencias currently owe $45,289 on the Second Note; and 6) as the holder of the

23   Second Note, CAG is entitled to enforce it pursuant to Article 3 of the Uniform Commercial

24   Code. See Findings of Fact and Conclusion of Law on Motion for Summary Judgment, Collins

25   Asset Group, LLC v. Plascencia, et al., King County District Court Case No. 172-14488 (Dec. 5,

26   2018). Pursuant to the Rooker-Feldman Doctrine, the Full Faith and Credit Act, and the doctrine

27   of collateral estoppel, the Plascencias are barred from relitigating these issues in the instant

     ANSWER - 8                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                           1111 Third Avenue, Suite 2700
                                                                        Seattle, Washington 98101
                                                                               206.436.2020
     4833-2241-7283.2
                Case 2:17-cv-01505-MJP Document 80 Filed 01/09/19 Page 9 of 25



 1   matter. See Kremer v. Chemical Construction Corp., 456 U.S. 461, 466 (1982) (Full Faith and

 2   Credit Act “requires federal courts to give the same preclusive effect to state court judgments

 3   that those judgments would be given in the courts of the State from which the judgments

 4   emerged.”) 28 U.S.C. § 1738 (codifying the Full Faith and Credit Act); State v. Mullin-Coston,

 5   152 Wn.2d 107, 113, 95 P.3d 321, 324 (2004) (“when an issue of ultimate fact has once been

 6   determined by a valid and final judgment, that issue cannot again be litigated between the same

 7   parties in any future lawsuit”).

 8            50.       In answer to paragraph 50 of the Second Amended Complaint, because these

 9   allegations call for a legal conclusion, CAG refers them to the Court and makes no answer

10   thereto. To the extent a response is required, CAG denies that these allegations provide a

11   complete, accurate, or applicable definition of “holder in due course.”

12            51.       In answer to paragraph 51 of the Second Amended Complaint, CAG denies that it

13   violated any statute, regulation, or other law in connection with the Collection Lawsuit. As to

14   any remaining allegations, because these allegations call for a legal conclusion, CAG refers them

15   to the Court and makes no answer thereto.

16            52.       In answer to paragraph 52 of the Second Amended Complaint, CAG denies.

17            53.       In answer to paragraph 53 of the Second Amended Complaint, CAG denies.

18   These issues have already been adjudicated between the parties in Collins Asset Group, LLC v.

19   Plascencia, et al., King County District Court Case No. 172-14488. In that case, the court

20   determined as matter of law that: 1) the Second Note created an installment contract under which

21   the Plascencias were required to make monthly installment payments; 2) any “charge off” of the

22   debt did not trigger the statute of limitations for collection on the Second Note; 3) the

23   Plascencias never repudiated the Second Note and had a continuing obligation to make monthly

24   payments until the Note was accelerated in 2015; 4) collection on the Second Note is not time-

25   barred; 5) the Plascencias currently owe $45,289 on the Second Note; and 6) as the holder of the

26   Second Note, CAG is entitled to enforce it pursuant to Article 3 of the Uniform Commercial

27   Code. See Findings of Fact and Conclusion of Law on Motion for Summary Judgment, Collins

     ANSWER - 9                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                           1111 Third Avenue, Suite 2700
                                                                        Seattle, Washington 98101
                                                                               206.436.2020
     4833-2241-7283.2
                Case 2:17-cv-01505-MJP Document 80 Filed 01/09/19 Page 10 of 25



 1   Asset Group, LLC v. Plascencia, et al., King County District Court Case No. 172-14488 (Dec. 5,

 2   2018). Pursuant to the Rooker-Feldman Doctrine, the Full Faith and Credit Act, and the doctrine

 3   of collateral estoppel, the Plascencias are barred from relitigating these issues in the instant

 4   matter. See Kremer v. Chemical Construction Corp., 456 U.S. 461, 466 (1982) (Full Faith and

 5   Credit Act “requires federal courts to give the same preclusive effect to state court judgments

 6   that those judgments would be given in the courts of the State from which the judgments

 7   emerged.”) 28 U.S.C. § 1738 (codifying the Full Faith and Credit Act); State v. Mullin-Coston,

 8   152 Wn.2d 107, 113, 95 P.3d 321, 324 (2004) (“when an issue of ultimate fact has once been

 9   determined by a valid and final judgment, that issue cannot again be litigated between the same

10   parties in any future lawsuit”).

11            54.       In answer to paragraph 54 of the Second Amended Complaint, because these

12   allegations call for a legal conclusion, CAG refers them to the Court and makes no answer

13   thereto. To the extent a response is required, CAG denies that these allegations provide a

14   complete or accurate characterization of the applicable law.

15            55.       In answer to paragraph 55 of the Second Amended Complaint, CAG denies.

16   These issues have already been adjudicated between the parties in Collins Asset Group, LLC v.

17   Plascencia, et al., King County District Court Case No. 172-14488. In that case, the court

18   determined as matter of law that: 1) the Second Note created an installment contract under which

19   the Plascencias were required to make monthly installment payments; 2) any “charge off” of the

20   debt did not trigger the statute of limitations for collection on the Second Note; 3) the

21   Plascencias never repudiated the Second Note and had a continuing obligation to make monthly

22   payments until the Note was accelerated in 2015; 4) collection on the Second Note is not time-

23   barred; 5) the Plascencias currently owe $45,289 on the Second Note; and 6) as the holder of the

24   Second Note, CAG is entitled to enforce it pursuant to Article 3 of the Uniform Commercial

25   Code. See Findings of Fact and Conclusion of Law on Motion for Summary Judgment, Collins

26   Asset Group, LLC v. Plascencia, et al., King County District Court Case No. 172-14488 (Dec. 5,

27   2018). Pursuant to the Rooker-Feldman Doctrine, the Full Faith and Credit Act, and the doctrine

     ANSWER - 10                                               LEWIS BRISBOIS BISGAARD & SMITH LLP
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                          1111 Third Avenue, Suite 2700
                                                                       Seattle, Washington 98101
                                                                              206.436.2020
     4833-2241-7283.2
                Case 2:17-cv-01505-MJP Document 80 Filed 01/09/19 Page 11 of 25



 1   of collateral estoppel, the Plascencias are barred from relitigating these issues in the instant

 2   matter. See Kremer v. Chemical Construction Corp., 456 U.S. 461, 466 (1982) (Full Faith and

 3   Credit Act “requires federal courts to give the same preclusive effect to state court judgments

 4   that those judgments would be given in the courts of the State from which the judgments

 5   emerged.”) 28 U.S.C. § 1738 (codifying the Full Faith and Credit Act); State v. Mullin-Coston,

 6   152 Wn.2d 107, 113, 95 P.3d 321, 324 (2004) (“when an issue of ultimate fact has once been

 7   determined by a valid and final judgment, that issue cannot again be litigated between the same

 8   parties in any future lawsuit”).

 9            56.       In answer to paragraph 56 of the Second Amended Complaint, CAG lacks

10   sufficient knowledge or information to determine the truth or falsity of these allegations and

11   therefore denies.

12            57.       In answer to paragraph 57 of the Second Amended Complaint, CAG lacks

13   sufficient knowledge or information to determine the truth or falsity of these allegations and

14   therefore denies.

15            58.       In answer to paragraph 58 of the Second Amended Complaint, CAG denies.

16   These issues have already been adjudicated between the parties in Collins Asset Group, LLC v.

17   Plascencia, et al., King County District Court Case No. 172-14488. In that case, the court

18   determined as matter of law that: 1) the Second Note created an installment contract under which

19   the Plascencias were required to make monthly installment payments; 2) any “charge off” of the

20   debt did not trigger the statute of limitations for collection on the Second Note; 3) the

21   Plascencias never repudiated the Second Note and had a continuing obligation to make monthly

22   payments until the Note was accelerated in 2015; 4) collection on the Second Note is not time-

23   barred; 5) the Plascencias currently owe $45,289 on the Second Note; and 6) as the holder of the

24   Second Note, CAG is entitled to enforce it pursuant to Article 3 of the Uniform Commercial

25   Code. See Findings of Fact and Conclusion of Law on Motion for Summary Judgment, Collins

26   Asset Group, LLC v. Plascencia, et al., King County District Court Case No. 172-14488 (Dec. 5,

27   2018). Pursuant to the Rooker-Feldman Doctrine, the Full Faith and Credit Act, and the doctrine

     ANSWER - 11                                              LEWIS BRISBOIS BISGAARD & SMITH LLP
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                         1111 Third Avenue, Suite 2700
                                                                      Seattle, Washington 98101
                                                                             206.436.2020
     4833-2241-7283.2
                Case 2:17-cv-01505-MJP Document 80 Filed 01/09/19 Page 12 of 25



 1   of collateral estoppel, the Plascencias are barred from relitigating these issues in the instant

 2   matter. See Kremer v. Chemical Construction Corp., 456 U.S. 461, 466 (1982) (Full Faith and

 3   Credit Act “requires federal courts to give the same preclusive effect to state court judgments

 4   that those judgments would be given in the courts of the State from which the judgments

 5   emerged.”) 28 U.S.C. § 1738 (codifying the Full Faith and Credit Act); State v. Mullin-Coston,

 6   152 Wn.2d 107, 113, 95 P.3d 321, 324 (2004) (“when an issue of ultimate fact has once been

 7   determined by a valid and final judgment, that issue cannot again be litigated between the same

 8   parties in any future lawsuit”).

 9            59.       In answer to paragraph 59 of the Second Amended Complaint, CAG denies it

10   provided any misleading or incorrect information to the Plascencias. CAG further denies that the

11   Plascencias “do not owe” the debt in question. CAG further denies any conduct that was “false,

12   misleading, improper, and confusing.” These issues have already been adjudicated between the

13   parties in Collins Asset Group, LLC v. Plascencia, et al., King County District Court Case No.

14   172-14488. In that case, the court determined as matter of law that: 1) the Second Note created

15   an installment contract under which the Plascencias were required to make monthly installment

16   payments; 2) any “charge off” of the debt did not trigger the statute of limitations for collection

17   on the Second Note; 3) the Plascencias never repudiated the Second Note and had a continuing

18   obligation to make monthly payments until the Note was accelerated in 2015; 4) collection on

19   the Second Note is not time-barred; 5) the Plascencias currently owe $45,289 on the Second

20   Note; and 6) as the holder of the Second Note, CAG is entitled to enforce it pursuant to Article 3

21   of the Uniform Commercial Code. See Findings of Fact and Conclusion of Law on Motion for

22   Summary Judgment, Collins Asset Group, LLC v. Plascencia, et al., King County District Court

23   Case No. 172-14488 (Dec. 5, 2018). Pursuant to the Rooker-Feldman Doctrine, the Full Faith

24   and Credit Act, and the doctrine of collateral estoppel, the Plascencias are barred from

25   relitigating these issues in the instant matter. See Kremer v. Chemical Construction Corp., 456

26   U.S. 461, 466 (1982) (Full Faith and Credit Act “requires federal courts to give the same

27   preclusive effect to state court judgments that those judgments would be given in the courts of

     ANSWER - 12                                               LEWIS BRISBOIS BISGAARD & SMITH LLP
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                          1111 Third Avenue, Suite 2700
                                                                       Seattle, Washington 98101
                                                                              206.436.2020
     4833-2241-7283.2
                Case 2:17-cv-01505-MJP Document 80 Filed 01/09/19 Page 13 of 25



 1   the State from which the judgments emerged.”) 28 U.S.C. § 1738 (codifying the Full Faith and

 2   Credit Act); State v. Mullin-Coston, 152 Wn.2d 107, 113, 95 P.3d 321, 324 (2004) (“when an

 3   issue of ultimate fact has once been determined by a valid and final judgment, that issue cannot

 4   again be litigated between the same parties in any future lawsuit”). As to any remaining

 5   allegations, CAG lacks sufficient knowledge or information to determine the truth or falsity of

 6   these allegations and therefore denies.

 7                                       IV.   CAUSES OF ACTION

 8   A.       GENERAL ALLEGATIONS APPLICABLE TO ALL FDCPA CLAIMS
 9            60.       In answer to paragraph 60 of the Second Amended Complaint, CAG repeats and
10   incorporates its responses set forth in the foregoing paragraphs.
11            61.       In answer to paragraph 61 of the Second Amended Complaint, CAG states that
12   this paragraph contains allegations not directed to CAG, and therefore no response is required.
13            62.       In answer to paragraph 62 of the Second Amended Complaint, CAG states that
14   this paragraph contains allegations not directed to CAG, and therefore no response is required.
15            63.       In answer to paragraph 63 of the Second Amended Complaint, CAG states that
16   this paragraph contains allegations not directed to CAG, and therefore no response is required.
17            64.       In answer to paragraph 64 of the Second Amended Complaint, CAG states that
18   this paragraph contains allegations not directed to CAG, and therefore no response is required.
19            1.        Count 1
20            65.       In answer to paragraph 65 of the Second Amended Complaint, CAG repeats and
21   incorporates its responses set forth in the foregoing paragraphs.
22            66.       In answer to paragraph 66 of the Second Amended Complaint, CAG states that
23   this paragraph contains allegations not directed to CAG, and therefore no response is required.
24            67.       In answer to paragraph 67 of the Second Amended Complaint, CAG states that
25   this paragraph contains allegations not directed to CAG, and therefore no response is required.
26            68.       In answer to paragraph 68 of the Second Amended Complaint, CAG specifically
27   denies the allegations contained in paragraph 68, including subparts (a)-(i). These issues have

     ANSWER - 13                                                LEWIS BRISBOIS BISGAARD & SMITH LLP
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                           1111 Third Avenue, Suite 2700
                                                                        Seattle, Washington 98101
                                                                               206.436.2020
     4833-2241-7283.2
                Case 2:17-cv-01505-MJP Document 80 Filed 01/09/19 Page 14 of 25



 1   already been adjudicated between the parties in Collins Asset Group, LLC v. Plascencia, et al.,

 2   King County District Court Case No. 172-14488. In that case, the court determined as matter of

 3   law that: 1) the Second Note created an installment contract under which the Plascencias were

 4   required to make monthly installment payments; 2) any “charge off” of the debt did not trigger

 5   the statute of limitations for collection on the Second Note; 3) the Plascencias never repudiated

 6   the Second Note and had a continuing obligation to make monthly payments until the Note was

 7   accelerated in 2015; 4) collection on the Second Note is not time-barred; 5) the Plascencias

 8   currently owe $45,289 on the Second Note; and 6) as the holder of the Second Note, CAG is

 9   entitled to enforce it pursuant to Article 3 of the Uniform Commercial Code. See Findings of

10   Fact and Conclusion of Law on Motion for Summary Judgment, Collins Asset Group, LLC v.

11   Plascencia, et al., King County District Court Case No. 172-14488 (Dec. 5, 2018). Pursuant to

12   the Rooker-Feldman Doctrine, the Full Faith and Credit Act, and the doctrine of collateral

13   estoppel, the Plascencias are barred from relitigating these issues in the instant matter. See

14   Kremer v. Chemical Construction Corp., 456 U.S. 461, 466 (1982) (Full Faith and Credit Act

15   “requires federal courts to give the same preclusive effect to state court judgments that those

16   judgments would be given in the courts of the State from which the judgments emerged.”) 28

17   U.S.C. § 1738 (codifying the Full Faith and Credit Act); State v. Mullin-Coston, 152 Wn.2d 107,

18   113, 95 P.3d 321, 324 (2004) (“when an issue of ultimate fact has once been determined by a

19   valid and final judgment, that issue cannot again be litigated between the same parties in any

20   future lawsuit”).

21            69.       In answer to paragraph 69 of the Second Amended Complaint, CAG denies.

22            2.        Count 2

23            70.       In answer to paragraph 70 of the Second Amended Complaint, CAG states that

24   this paragraph contains allegations not directed to CAG, and therefore no response is required.

25            71.       In answer to paragraph 71 of the Second Amended Complaint, CAG denies.

26   These issues have already been adjudicated between the parties in Collins Asset Group, LLC v.

27   Plascencia, et al., King County District Court Case No. 172-14488. In that case, the court

     ANSWER - 14                                               LEWIS BRISBOIS BISGAARD & SMITH LLP
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                          1111 Third Avenue, Suite 2700
                                                                       Seattle, Washington 98101
                                                                              206.436.2020
     4833-2241-7283.2
                Case 2:17-cv-01505-MJP Document 80 Filed 01/09/19 Page 15 of 25



 1   determined as matter of law that: 1) the Second Note created an installment contract under which

 2   the Plascencias were required to make monthly installment payments; 2) any “charge off” of the

 3   debt did not trigger the statute of limitations for collection on the Second Note; 3) the

 4   Plascencias never repudiated the Second Note and had a continuing obligation to make monthly

 5   payments until the Note was accelerated in 2015; 4) collection on the Second Note is not time-

 6   barred; 5) the Plascencias currently owe $45,289 on the Second Note; and 6) as the holder of the

 7   Second Note, CAG is entitled to enforce it pursuant to Article 3 of the Uniform Commercial

 8   Code. See Findings of Fact and Conclusion of Law on Motion for Summary Judgment, Collins

 9   Asset Group, LLC v. Plascencia, et al., King County District Court Case No. 172-14488 (Dec. 5,

10   2018). Pursuant to the Rooker-Feldman Doctrine, the Full Faith and Credit Act, and the doctrine

11   of collateral estoppel, the Plascencias are barred from relitigating these issues in the instant

12   matter. See Kremer v. Chemical Construction Corp., 456 U.S. 461, 466 (1982) (Full Faith and

13   Credit Act “requires federal courts to give the same preclusive effect to state court judgments

14   that those judgments would be given in the courts of the State from which the judgments

15   emerged.”) 28 U.S.C. § 1738 (codifying the Full Faith and Credit Act); State v. Mullin-Coston,

16   152 Wn.2d 107, 113, 95 P.3d 321, 324 (2004) (“when an issue of ultimate fact has once been

17   determined by a valid and final judgment, that issue cannot again be litigated between the same

18   parties in any future lawsuit”).

19            72.       In answer to paragraph 72 of the Second Amended Complaint, CAG repeats and

20   incorporates its response to paragraph 68 of the Amended Complaint.

21            73.       In answer to paragraph 73 of the Second Amended Complaint, CAG denies.

22   B.       GENERAL ALLEGATIONS APPLICABLE TO ALL CPA CLAIMS

23            74.       In answer to paragraph 74 of the Second Amended Complaint, CAG lacks

24   sufficient knowledge or information to determine the truth or falsity of these allegations and

25   therefore denies.

26            75.       In answer to paragraph 75 of the Second Amended Complaint, because these

27   allegations call for a legal conclusion, CAG refers them to the Court and makes no answer

     ANSWER - 15                                               LEWIS BRISBOIS BISGAARD & SMITH LLP
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                          1111 Third Avenue, Suite 2700
                                                                       Seattle, Washington 98101
                                                                              206.436.2020
     4833-2241-7283.2
                Case 2:17-cv-01505-MJP Document 80 Filed 01/09/19 Page 16 of 25



 1   thereto.

 2            76.       In answer to paragraph 76 of the Second Amended Complaint, CAG states that

 3   this paragraph contains allegations not directed to CAG, and therefore no response is required.

 4   To the extent these allegations imply that CAG violated any statute, regulation, or other law,

 5   CAG denies.

 6            77.       In answer to paragraph 77 of the Second Amended Complaint, CAG states that

 7   this paragraph contains allegations not directed to CAG, and therefore no response is required.

 8   To the extent these allegations imply that CAG violated any statute, regulation, or other law,

 9   CAG denies.

10            78.       In answer to paragraph 78 of the Second Amended Complaint, because these

11   allegations call for a legal conclusion, CAG refers them to the Court and makes no answer

12   thereto. To the extent these allegations imply that CAG violated any statute, regulation, or other

13   law, CAG denies.

14            79.       In answer to paragraph 79 of the Second Amended Complaint, CAG states that

15   this paragraph contains allegations not directed to CAG, and therefore no response is required.

16   To the extent these allegations imply that CAG violated any statute, regulation, or other law,

17   CAG denies.

18            1.        Count 3
19            80.       In answer to paragraph 80 of the Second Amended Complaint, because these

20   allegations call for a legal conclusion, CAG refers them to the Court and makes no answer

21   thereto.

22            81.       In answer to paragraph 81 of the Second Amended Complaint, to the extent these

23   allegations characterize the contents of a document, that document speaks for itself. To the

24   extent these allegations mischaracterize a document, CAG denies.              To the extent these

25   allegations imply that CAG violated any statute, regulation, or other law, CAG denies.

26            82.       In answer to paragraph 82 of the Second Amended Complaint, CAG lacks

27   sufficient knowledge or information to determine the truth or falsity of these allegations and

     ANSWER - 16                                                LEWIS BRISBOIS BISGAARD & SMITH LLP
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                           1111 Third Avenue, Suite 2700
                                                                        Seattle, Washington 98101
                                                                               206.436.2020
     4833-2241-7283.2
                Case 2:17-cv-01505-MJP Document 80 Filed 01/09/19 Page 17 of 25



 1   therefore denies.

 2            83.       In answer to paragraph 83 of the Second Amended Complaint, CAG denies.

 3            2.        Count 4

 4            84.       In answer to paragraph 84 of the Second Amended Complaint, CAG states that

 5   this paragraph contains allegations not directed to CAG, and therefore no response is required.

 6   To the extent these allegations imply that CAG violated any statute, regulation, or other law,

 7   CAG denies.

 8            85.       In answer to paragraph 85 of the Second Amended Complaint, CAG specifically

 9   denies all allegations, including those contained in subparts (a)-(d). These issues have already

10   been adjudicated between the parties in Collins Asset Group, LLC v. Plascencia, et al., King

11   County District Court Case No. 172-14488. In that case, the court determined as matter of law

12   that: 1) the Second Note created an installment contract under which the Plascencias were

13   required to make monthly installment payments; 2) any “charge off” of the debt did not trigger

14   the statute of limitations for collection on the Second Note; 3) the Plascencias never repudiated

15   the Second Note and had a continuing obligation to make monthly payments until the Note was

16   accelerated in 2015; 4) collection on the Second Note is not time-barred; 5) the Plascencias

17   currently owe $45,289 on the Second Note; and 6) as the holder of the Second Note, CAG is

18   entitled to enforce it pursuant to Article 3 of the Uniform Commercial Code. See Findings of

19   Fact and Conclusion of Law on Motion for Summary Judgment, Collins Asset Group, LLC v.

20   Plascencia, et al., King County District Court Case No. 172-14488 (Dec. 5, 2018). Pursuant to

21   the Rooker-Feldman Doctrine, the Full Faith and Credit Act, and the doctrine of collateral

22   estoppel, the Plascencias are barred from relitigating these issues in the instant matter. See

23   Kremer v. Chemical Construction Corp., 456 U.S. 461, 466 (1982) (Full Faith and Credit Act

24   “requires federal courts to give the same preclusive effect to state court judgments that those

25   judgments would be given in the courts of the State from which the judgments emerged.”) 28

26   U.S.C. § 1738 (codifying the Full Faith and Credit Act); State v. Mullin-Coston, 152 Wn.2d 107,

27   113, 95 P.3d 321, 324 (2004) (“when an issue of ultimate fact has once been determined by a

     ANSWER - 17                                               LEWIS BRISBOIS BISGAARD & SMITH LLP
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                          1111 Third Avenue, Suite 2700
                                                                       Seattle, Washington 98101
                                                                              206.436.2020
     4833-2241-7283.2
                Case 2:17-cv-01505-MJP Document 80 Filed 01/09/19 Page 18 of 25



 1   valid and final judgment, that issue cannot again be litigated between the same parties in any

 2   future lawsuit”).

 3            86.       In answer to paragraph 86 of the Second Amended Complaint, CAG repeats and

 4   incorporates its response to paragraph 68.

 5            87.       In answer to paragraph 87 of the Second Amended Complaint, CAG denies.

 6            3.        Count 5

 7            88.       In answer to paragraph 88 of the Second Amended Complaint, CAG states that

 8   this paragraph contains allegations not directed to CAG, and therefore no response is required.

 9            89.       In answer to paragraph 89 of the Second Amended Complaint, CAG denies that

10   the Plascencias have ever repudiated the Second Note or had the right or ability to repudiate the

11   Second Note. To the extent any remaining allegations characterize the contents of a document,

12   that document speaks for itself. To the extent these allegations mischaracterize a document,

13   CAG denies. As to any remaining allegations, CAG denies. These issues have already been

14   adjudicated between the parties in Collins Asset Group, LLC v. Plascencia, et al., King County

15   District Court Case No. 172-14488. In that case, the court determined as matter of law that: 1)

16   the Second Note created an installment contract under which the Plascencias were required to

17   make monthly installment payments; 2) any “charge off” of the debt did not trigger the statute of

18   limitations for collection on the Second Note; 3) the Plascencias never repudiated the Second

19   Note and had a continuing obligation to make monthly payments until the Note was accelerated

20   in 2015; 4) collection on the Second Note is not time-barred; 5) the Plascencias currently owe

21   $45,289 on the Second Note; and 6) as the holder of the Second Note, CAG is entitled to enforce

22   it pursuant to Article 3 of the Uniform Commercial Code. See Findings of Fact and Conclusion

23   of Law on Motion for Summary Judgment, Collins Asset Group, LLC v. Plascencia, et al., King

24   County District Court Case No. 172-14488 (Dec. 5, 2018). Pursuant to the Rooker-Feldman

25   Doctrine, the Full Faith and Credit Act, and the doctrine of collateral estoppel, the Plascencias

26   are barred from relitigating these issues in the instant matter.        See Kremer v. Chemical

27   Construction Corp., 456 U.S. 461, 466 (1982) (Full Faith and Credit Act “requires federal courts

     ANSWER - 18                                               LEWIS BRISBOIS BISGAARD & SMITH LLP
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                          1111 Third Avenue, Suite 2700
                                                                       Seattle, Washington 98101
                                                                              206.436.2020
     4833-2241-7283.2
                Case 2:17-cv-01505-MJP Document 80 Filed 01/09/19 Page 19 of 25



 1   to give the same preclusive effect to state court judgments that those judgments would be given

 2   in the courts of the State from which the judgments emerged.”) 28 U.S.C. § 1738 (codifying the

 3   Full Faith and Credit Act); State v. Mullin-Coston, 152 Wn.2d 107, 113, 95 P.3d 321, 324 (2004)

 4   (“when an issue of ultimate fact has once been determined by a valid and final judgment, that

 5   issue cannot again be litigated between the same parties in any future lawsuit”).

 6            90.       In answer to paragraph 90 of the Second Amended Complaint, CAG denies.

 7   These issues have already been adjudicated between the parties in Collins Asset Group, LLC v.

 8   Plascencia, et al., King County District Court Case No. 172-14488. In that case, the court

 9   determined as matter of law that: 1) the Second Note created an installment contract under which

10   the Plascencias were required to make monthly installment payments; 2) any “charge off” of the

11   debt did not trigger the statute of limitations for collection on the Second Note; 3) the

12   Plascencias never repudiated the Second Note and had a continuing obligation to make monthly

13   payments until the Note was accelerated in 2015; 4) collection on the Second Note is not time-

14   barred; 5) the Plascencias currently owe $45,289 on the Second Note; and 6) as the holder of the

15   Second Note, CAG is entitled to enforce it pursuant to Article 3 of the Uniform Commercial

16   Code. See Findings of Fact and Conclusion of Law on Motion for Summary Judgment, Collins

17   Asset Group, LLC v. Plascencia, et al., King County District Court Case No. 172-14488 (Dec. 5,

18   2018). Pursuant to the Rooker-Feldman Doctrine, the Full Faith and Credit Act, and the doctrine

19   of collateral estoppel, the Plascencias are barred from relitigating these issues in the instant

20   matter. See Kremer v. Chemical Construction Corp., 456 U.S. 461, 466 (1982) (Full Faith and

21   Credit Act “requires federal courts to give the same preclusive effect to state court judgments

22   that those judgments would be given in the courts of the State from which the judgments

23   emerged.”) 28 U.S.C. § 1738 (codifying the Full Faith and Credit Act); State v. Mullin-Coston,

24   152 Wn.2d 107, 113, 95 P.3d 321, 324 (2004) (“when an issue of ultimate fact has once been

25   determined by a valid and final judgment, that issue cannot again be litigated between the same

26   parties in any future lawsuit”).

27            91.       In answer to paragraph 91 of the Second Amended Complaint, CAG repeats and

     ANSWER - 19                                               LEWIS BRISBOIS BISGAARD & SMITH LLP
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                          1111 Third Avenue, Suite 2700
                                                                       Seattle, Washington 98101
                                                                              206.436.2020
     4833-2241-7283.2
                Case 2:17-cv-01505-MJP Document 80 Filed 01/09/19 Page 20 of 25



 1   incorporates its response to paragraph 68.

 2            92.       In answer to paragraph 92 of the Second Amended Complaint, CAG denies.

 3   These issues have already been adjudicated between the parties in Collins Asset Group, LLC v.

 4   Plascencia, et al., King County District Court Case No. 172-14488. In that case, the court

 5   determined as matter of law that: 1) the Second Note created an installment contract under which

 6   the Plascencias were required to make monthly installment payments; 2) any “charge off” of the

 7   debt did not trigger the statute of limitations for collection on the Second Note; 3) the

 8   Plascencias never repudiated the Second Note and had a continuing obligation to make monthly

 9   payments until the Note was accelerated in 2015; 4) collection on the Second Note is not time-

10   barred; 5) the Plascencias currently owe $45,289 on the Second Note; and 6) as the holder of the

11   Second Note, CAG is entitled to enforce it pursuant to Article 3 of the Uniform Commercial

12   Code. See Findings of Fact and Conclusion of Law on Motion for Summary Judgment, Collins

13   Asset Group, LLC v. Plascencia, et al., King County District Court Case No. 172-14488 (Dec. 5,

14   2018). Pursuant to the Rooker-Feldman Doctrine, the Full Faith and Credit Act, and the doctrine

15   of collateral estoppel, the Plascencias are barred from relitigating these issues in the instant

16   matter. See Kremer v. Chemical Construction Corp., 456 U.S. 461, 466 (1982) (Full Faith and

17   Credit Act “requires federal courts to give the same preclusive effect to state court judgments

18   that those judgments would be given in the courts of the State from which the judgments

19   emerged.”) 28 U.S.C. § 1738 (codifying the Full Faith and Credit Act); State v. Mullin-Coston,

20   152 Wn.2d 107, 113, 95 P.3d 321, 324 (2004) (“when an issue of ultimate fact has once been

21   determined by a valid and final judgment, that issue cannot again be litigated between the same

22   parties in any future lawsuit”).

23            4.        Count 6

24            93.       In answer to paragraph 93 of the Second Amended Complaint, CAG states that

25   this paragraph, including subparts (a)-(b), contains allegations not directed to CAG, and

26   therefore no response is required. To the extent these allegations imply that CAG violated any

27   statute, regulation, or other law, CAG denies.

     ANSWER - 20                                              LEWIS BRISBOIS BISGAARD & SMITH LLP
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                         1111 Third Avenue, Suite 2700
                                                                      Seattle, Washington 98101
                                                                             206.436.2020
     4833-2241-7283.2
                Case 2:17-cv-01505-MJP Document 80 Filed 01/09/19 Page 21 of 25



 1            94.       In answer to paragraph 94 of the Second Amended Complaint, CAG denies.

 2            5.        Count 7 – Injunctive Relief

 3            95.       In answer to paragraph 95 of the Second Amended Complaint, CAG states that

 4   this paragraph contains allegations not directed to CAG, and therefore no response is required.

 5            96.       In answer to paragraph 96 of the Second Amended Complaint, CAG denies that

 6   Plaintiffs are entitled to injunctive relief. To the extent these allegations imply that CAG

 7   violated any statute, regulation, or other law, CAG denies.

 8            97.       In answer to paragraph 97 of the Second Amended Complaint, CAG denies that

 9   Plaintiffs are entitled to injunctive relief. To the extent these allegations imply that CAG

10   violated any statute, regulation, or other law, CAG denies. These issues have already been

11   adjudicated between the parties in Collins Asset Group, LLC v. Plascencia, et al., King County

12   District Court Case No. 172-14488. In that case, the court determined as matter of law that: 1)

13   the Second Note created an installment contract under which the Plascencias were required to

14   make monthly installment payments; 2) any “charge off” of the debt did not trigger the statute of

15   limitations for collection on the Second Note; 3) the Plascencias never repudiated the Second

16   Note and had a continuing obligation to make monthly payments until the Note was accelerated

17   in 2015; 4) collection on the Second Note is not time-barred; 5) the Plascencias currently owe

18   $45,289 on the Second Note; and 6) as the holder of the Second Note, CAG is entitled to enforce

19   it pursuant to Article 3 of the Uniform Commercial Code. See Findings of Fact and Conclusion

20   of Law on Motion for Summary Judgment, Collins Asset Group, LLC v. Plascencia, et al., King

21   County District Court Case No. 172-14488 (Dec. 5, 2018). Pursuant to the Rooker-Feldman

22   Doctrine, the Full Faith and Credit Act, and the doctrine of collateral estoppel, the Plascencias

23   are barred from relitigating these issues in the instant matter.        See Kremer v. Chemical

24   Construction Corp., 456 U.S. 461, 466 (1982) (Full Faith and Credit Act “requires federal courts

25   to give the same preclusive effect to state court judgments that those judgments would be given

26   in the courts of the State from which the judgments emerged.”) 28 U.S.C. § 1738 (codifying the

27   Full Faith and Credit Act); State v. Mullin-Coston, 152 Wn.2d 107, 113, 95 P.3d 321, 324 (2004)

     ANSWER - 21                                               LEWIS BRISBOIS BISGAARD & SMITH LLP
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                          1111 Third Avenue, Suite 2700
                                                                       Seattle, Washington 98101
                                                                              206.436.2020
     4833-2241-7283.2
                Case 2:17-cv-01505-MJP Document 80 Filed 01/09/19 Page 22 of 25



 1   (“when an issue of ultimate fact has once been determined by a valid and final judgment, that

 2   issue cannot again be litigated between the same parties in any future lawsuit”).

 3            98.       In answer to paragraph 98 of the Second Amended Complaint, CAG specifically

 4   denies that its actions make up a pattern and practice of behavior that has impacted other

 5   individuals similarly situated to the Plascencias. To the extent these allegations imply that CAG

 6   violated any statute, regulation, or other law, CAG denies.

 7            99.       In answer to paragraph 99 of the Second Amended Complaint, CAG denies.

 8            100.      In answer to paragraph 100 of the Second Amended Complaint, CAG denies.

 9                                      IV.       PRAYER FOR RELIEF

10            CAG denies that the Plascencias are entitled to any relief in this matter.

11                                       AFFIRMATIVE DEFENSES

12            By way of further answer and affirmative defenses, CAG alleges as follows:

13            1.        The Second Amended Complaint fails to state a claim upon which relief can be

14   granted.

15            2.        The Plascencias’ damages, if any, may have been caused or contributed by their

16   own conduct or the conduct of others, over whom CAG had no control.

17            3.        If the Plascencias have suffered damages, which CAG denies, the Plascencias

18   failed to mitigate some or all of their damages.

19            4.        Even if CAG is found to have violated a statute, regulation, or other law, any

20   damages suffered by the Plascencias are de minimis and immaterial.

21            5.        The Plascencias claims may be barred by the doctrines of waiver, estoppel, or

22   unclean hands.

23            6.        Pursuant to RCW 4.22.070, CAG requests that the trier of fact apportion fault to

24   all persons, parties, or entities related to this action, including the Plascencias, such that CAG’s

25   liability, if any, is reduced accordingly.

26            7.        CAG is entitled to its attorneys’ fees and costs pursuant to RCW 4.84.

27            8.        CAG reserves the right to bring further necessary third-party complaints,

     ANSWER - 22                                                  LEWIS BRISBOIS BISGAARD & SMITH LLP
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                             1111 Third Avenue, Suite 2700
                                                                          Seattle, Washington 98101
                                                                                 206.436.2020
     4833-2241-7283.2
                Case 2:17-cv-01505-MJP Document 80 Filed 01/09/19 Page 23 of 25



 1   counterclaims, and cross-claims as the facts and discovery may warrant

 2            9.        CAG is without complete information as to all of the facts and circumstances

 3   surrounding the allegations in the Second Amended Complaint and therefore reserves the right to

 4   amend its answer to add additional defenses as may be warranted by the facts as they become

 5   known.

 6            10.       To the extent that the Plascencias are awarded any damages, such award must be

 7   reduced by the amount owed to CAG. CAG specifically is entitled to a setoff for the judgment

 8   entered in favor of CAG and against the Plascencias in King County District Court Case No.

 9   172-14488.

10            11.       The Plascencias have failed to join an indispensable party.

11            12.       To the extent CAG violated any statute, regulation, or other law, it was the result

12   of bona fide error.

13            13.       The doctrine of collateral estoppel bars the Plascencias from litigating some or all

14   of their claims.

15            14.       The doctrine of res judicata bars the Plascencias from litigating some or all of

16   their claims.

17            15.       The Rooker-Feldman doctrine bars the Plascencias from litigating some or all of

18   their claims.

19            16.       The Full Faith and Credit Act bars the Plascencias from litigating some or all of

20   their claims.

21            17.       The Plascencias’ claims must be dismissed for lack of subject matter jurisdiction.

22            18.       Pursuant to RCW 12.08.100, any allegedly misstatement in State Collection

23   Action pleadings did not meaningfully prejudice the Plascencias and so must be disregarded.

24            19.       To the extent the Plascencias’ claims are premised upon alleged statutory

25   violations in documents they claim not to have received, these claims must be dismissed because

26   the Plascencias cannot as a matter of law show that they were damaged by defects in documents

27   they did not receive.

     ANSWER - 23                                                   LEWIS BRISBOIS BISGAARD & SMITH LLP
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                              1111 Third Avenue, Suite 2700
                                                                           Seattle, Washington 98101
                                                                                  206.436.2020
     4833-2241-7283.2
                Case 2:17-cv-01505-MJP Document 80 Filed 01/09/19 Page 24 of 25



 1            20.       The Plascencias claims may barred by the applicable statutes of limitations.

 2            21.       The Plascencias may lack standing to assert their claims.

 3            22.       Any allegedly misstatement in State Collection Action pleadings is subject to

 4   litigation privilege and thus cannot be basis for CAG’s liability...

 5            23.       CAG specifically does not waive any of its defenses provided by statute, the Civil

 6   Rules or otherwise to include, but not limited to, lack of jurisdiction, improper service of

 7   process, or insufficiency of process.

 8

 9            WHEREFORE, Defendant Collins prays for the following judgment:

10                  1. Dismissing the Plascencias’ claims against CAG with prejudice and without

11                  costs;

12                  2. For all attorneys’ fees and costs incurred by CAG in this matter; and

13                  3. For such further relief as the Court deems just and equitable.

14

15   DATED this 9th day of January, 2019                LEWIS BRISBOIS BISGAARD & SMITH LLP

16

17                                                       By:       s/Kathleen A. Nelson
                                                             Kathleen A. Nelson, WSBA #22826
18
                                                                Ethan A. Smith, WSBA #50706
19                                                              1111 Third Avenue, Suite 2700
                                                                  Seattle, Washington 98101
20                                                                      (206) 436-2020
                                                             Kathleen.Nelson@lewisbrisbois.com
21                                                             Ethan.Smith@lewisbrisbois.com
                                                       Attorney for Defendant Collins Asset Group, LLC
22

23

24

25

26
27

     ANSWER - 24                                                   LEWIS BRISBOIS BISGAARD & SMITH LLP
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                              1111 Third Avenue, Suite 2700
                                                                           Seattle, Washington 98101
                                                                                  206.436.2020
     4833-2241-7283.2
                Case 2:17-cv-01505-MJP Document 80 Filed 01/09/19 Page 25 of 25



 1                                     DECLARATION OF SERVICE

 2            I hereby certify that on January 9, 2019, I electronically filed the foregoing with the Clerk
 3
     of the Court using the CM/ECF system, which will send notification of such filing to all
 4
     attorneys of record.
 5
      Counsel for Plaintiff                                via U.S. Mail, first class, postage prepaid
 6    Christina L. Henry                                   via Legal Messenger Hand Delivery
      Henry Degraaff & McCormick, PS                       via Facsimile (206) 400-7609
 7
      1833 N 105th Street, Suite 203                       via U.S.D.C. CM/ECF
 8    Seattle, WA 98133                                    via Email:
      (206) 330-0595                                     chenry@hdm-legal.com
 9    WSBA #31273                                        hdmecf@gmail.com
                                                         mainline@hdm-legal.com
10    Counsel for Plaintiff                                via U.S. Mail, first class, postage prepaid
11    V. Omar Barraza                                      via Legal Messenger Hand Delivery
      Barraza Law, PLLC                                    via Facsimile (206) 933-7863
12    14245-F Ambaum Blvd SW                               via U.S.D.C. CM/ECF
      Burien, WA 98166                                     via Email:
13    (206) 933-7861                                      omar@barrazalaw.com
      WSBA #43589                                         admin@barrazalaw.com
14                                                        vobarraza@gmail.com
15
      Counsel for Defendant Daniel N. Gordon,              via U.S. Mail, first class, postage prepaid
16    PC dba Gordon, Aylworth & Tami, P.C.                 via Legal Messenger Hand Delivery
      Peter D. Eidenberg, WSBA #40923                      via Facsimile (503) 796-0699
17    Robert E. Sinnott, WSBA # 46170                      via U.S.D.C. CM/ECF
      Keating Jones Hughes, P.C.                           via Email:
18
      1 SW Columbia Street, Suite 800                     peidenberg@keatingjones.com
19    Portland, OR 97258-2095                             phamilton@keatingjones.com
      (503) 222-9955                                      rsinnott@keatingjones.com
20
              Dated this 9th Day of January 2019 at Seattle, Washington.
21
                                                    s/Logan Platvoet
22
                                                    Logan Platvoet
23                                                  Logan.Platvoet@lewisbrisbois.com
24

25

26
27

     ANSWER - 25                                                  LEWIS BRISBOIS BISGAARD & SMITH LLP
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                             1111 Third Avenue, Suite 2700
                                                                          Seattle, Washington 98101
                                                                                 206.436.2020
     4833-2241-7283.2
